Title: To George Washington from Francis Fauquier, 7 October 1758
From: Fauquier, Francis
To: Washington, George



Sr
Wmsburgh Octr 7th 1⟨758⟩

I recd your Dispatches containing the disagr⟨ee⟩able Accts of the Check we received before Fort du Quesn⟨e⟩ forwarded by Lieutt Smith from Fort Loudoun on 2d instant, and laid them

immediately before the Hous⟨e⟩ who are still debating, one Day resolving on one Sch⟨eme⟩ the next, on another in Relation to Military affairs [so] that nothing is yet determined upon.
Our Loss is great if we consider the brave Off⟨icers &⟩ men who fell, but if we think only of numbers ⟨mutilated⟩ inconsiderable, and can be of no great Consequ⟨ence⟩ for by the Behaviour of your Men they shew they a⟨re⟩ not to be soon daunted: They have acted in the Man⟨ner⟩ that was expected from them, and in wch I don’t doubt they will continue to act, and so merit and meet the Applause of their Country.
I have order’d the Blankets up to Winchester to be deliverd as soon as possible that you may repay the General those he furnish’d you with. And have sent up the blank Commissions you desired, and dont doubt but you will fill them up according to merit.
The same Messenger who brot yours brought also an ⟨a⟩cct of the blowing up a Magazine at Fort-Cumberland ⟨w⟩ch surely was owing to Neglect some where; for I should think it highly improper that every Officer should have free Admission into a Magazine, and suppose it is some ⟨p⟩articular Officers Duty, whether Store keeper or other⟨wi⟩se to go in; and fetch what is wanted from Magazines. ⟨Mutilated⟩ this is the Case at present I think Inquiry ought to ⟨be⟩ made where the Neglect lay, if it is not a Rule, I think ⟨it oug⟩ht to be made one.
⟨I am s⟩orry to give you any additional Trouble, but must ⟨mutilated⟩ you will give orders, that whoever is sent down to ⟨mutilated⟩ wth Expresses may be furnish’d with Money in ad⟨va⟩nce to proceed on his Journey, for want of which ⟨D⟩avis a Soldier in your Regiment (I think) who brought ⟨t⟩he Dispatch to me, came almost dead having lain ⟨t⟩hree nights in the Woods almost without Sustenance. He having no Money, no House would receive him, or ⟨su⟩pply him wth common necessaries of Life. This can ⟨mutilated⟩ no hardship on any Body as they are sure to have it ⟨a⟩llowed and repaid. ⟨I⟩ most sincerely wish you better and speedy Success, being wth great Esteem Yr very Hum. Servt

Fran: Fauquier


Davis applyed to Lieut. Smith ⟨mutilated m⟩oney and was refused at least his Desire was without Effect.

